UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4300


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY LAMONT RAWLS, a/k/a G, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cr-00602-CMC-1)


Submitted:   November 19, 2013            Decided:   December 5, 2013


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant.  Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory Rawls pled guilty, pursuant to a written plea

agreement, to possession of a firearm as a convicted felon, 18

U.S.C. § 922(g) (2012), and possession of heroin with intent to

distribute, 21 U.S.C. § 841(a), (b) (2012), and was sentenced as

an armed career criminal to 180 months’ imprisonment.                            In the

plea agreement, Rawls agreed to waive his right to appeal his

conviction and sentence, except for any claims of ineffective

assistance of counsel or prosecutorial misconduct.

             On appeal, Rawls’ attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious grounds for appeal, but questioning

whether      counsel       was    ineffective        for    failing       to    file    a

suppression       motion     prior    to    Rawls’       guilty   plea.        Although

informed of his right to file pro se supplemental brief, Rawls

has not done so.            The Government has moved to dismiss Rawls’

appeal    based     on   the     appellate      waiver     provision   in      his   plea

agreement.     We dismiss in part and affirm in part.

             We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                 United States v. Amaya–Portillo,

423   F.3d   427,    430    (4th     Cir.   2005)    (internal     quotation         marks

                                            2
omitted).       Generally, if the district court fully questions the

defendant about the waiver during the Fed. R. Crim. P. 11 plea

colloquy, the waiver is valid and enforceable.                     United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                     We will enforce a

valid waiver so long as “the issue being appealed is within the

scope of the waiver.”          Blick, 408 F.3d at 168.

               Our review of the record leads us to conclude that

Rawls’ waiver of appellate rights was knowing and intelligent.

Therefore, we grant the Government’s motion to dismiss Rawls’

appeal    as    to   his     sentence   and     dismiss    this    portion      of    the

appeal.        The waiver provision does not, however, preclude our

review of Rawls’ claim that his attorney was ineffective for

failing   to     file    a   suppression       motion.     Unless       an   attorney’s

ineffectiveness         is   conclusively      apparent    on     the    face   of    the

record,     ineffective         assistance       claims     are     not      generally

addressed on direct appeal.             United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008); United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999) (providing standard and noting that

ineffective      assistance      of   counsel     claims   generally         should    be

raised by motion under 28 U.S.C. § 2255).                  We find the record in

this case falls short of this exacting standard.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues that are outside the

scope of the appeal waiver.              We therefore affirm the district

                                           3
court’s    judgment   as    to   all    issues   not    encompassed    by    Rawls’

valid waiver of his right to appeal.                This court requires that

counsel inform Rawls, in writing, of his right to petition the

Supreme Court of the United States for further review.                   If Rawls

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Rawls.                       We

dispense    with     oral   argument      because       the    facts   and   legal

contentions    are    adequately       presented   in    the    materials    before

this court and argument would not aid the decisional process.


                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                         4